Citation Nr: 1418129	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Karen L. MacNutt, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1990 to March 1997 and from July 1990 to July 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran has a service-connected disability resulting in the loss of use of at least one foot.

CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and necessary specially adapted equipment have been met.  38 U.S.C.A. §§ 3901, 3902(b)(2), 5107(b) (West 2002); 38 C.F.R. §§ 3.350(a)(2), 3.808, 3.655(b), 4.63 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or for adaptive equipment only.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be provided in certain instances, including where a veteran who, due to a service-connected disability, has the loss, or permanent loss of use, of one or both feet.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808. The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  

The Veteran is service-connected for major depression, diabetes mellitus, coronary artery disease status post coronary artery bypass graft, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, status post lumbar laminectomy, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, sleep apnea syndrome, gastric ulcer disease, and erectile dysfunction.

At his April 2013 Board hearing the Veteran testified that as a result of his neuropathies he cannot feel his legs from his knee down.  He said he would be unable to ambulate without leg braces and a walker, cane, or scooter.  He testified he cannot run, crouch, jump, bend his ankle, stoop and lift, kick, or swim.

He testified he drives a car with adaptive hand controls, which he is required by the state to use as a condition of his driver's license and that he would not be able to drive without the hand controls.  The restrictions on the Veteran's state driver's license include use of mechanical aid and automatic transmission.

In March 2009 the Veteran was afforded a VA examination to assess the severity of his peripheral neuropathy.  The examiner noted the Veteran had numbness from his feet to just below his knees, more severe in the right leg.  The examiner stated that the examination supported the Veteran's report that he has a lack of proprioception in this legs, which prevents him from using his legs to drive safely.

In December 2009 one of the Veteran's treating VA physicians authored a note stating that the Veteran's peripheral neuropathy has caused him to lose sensation in his feet and develop weakness in his lower limbs.  As a result of the loss of function in his feet, the physician stated that the Veteran needs hand controls to operate a motor vehicle.

The Veteran underwent a VA peripheral nerves examination in October 2010.  On sensory examination the Veteran had no vibration sense at the knees, no position sense in the toes and ankles, and no sensation to light touch at the knees.  The examiner stated that the Veteran's peripheral neuropathy affects primarily the sensory fibers in his lower extremities but also  affects the motor fibers.  The examiner concluded that "[b]ecause of the profound sensory loss, because of his positive Romberg, because of his inability to tandem, it is unsafe for this man to drive with the usual foot controls."

The findings and opinions of the Veteran's treating physician and the VA examiner are consistent with the Veteran's competent assertions that he has limited to no sensation below his knees and that he is unable to feel the location of his feet and the brake/acceleration pedals in his vehicle due to such symptoms. 

In sum, the competent lay and medical evidence of record shows that the Veteran has a service-connected disability that is manifested by a permanent loss of sensation in the feet and lower legs which, in essence, renders him unable to use his feet and/or lower extremities in a functional manner.  Resolving reasonable doubt in his favor, a certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment is granted, subject to the legal criteria governing the payment of monetary benefits.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


